DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation of separation equipment, and the claim also recites “possibly a stripper. . .” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 21 recites “the time necessary for the formation of a heavy phase or cake”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “the sedimentation speed”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “the clarified”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quignard (US 2011/0167713).
Regarding claim 1, Quignard teaches pretreating cellulose polymers by drying, roasting and grinding/mixing with solvent to produce a pretreated charge (which reads on the claimed mechanical, chemical, and thermal methods) [0001-0003], [0036]; mixing the pretreated charge with vacuum resid to form a reactant mixture [0036].  Quignard teaches coprocessing the biomass/cellulose polymers with petroleum resids, polymers, and plastic waste materials  [0051-0054. Quignard teaches hydroconversion 
Regarding claim 15, Quignard teaches grinding pretreatment [0056-77].
Regarding claim 16, Quignard teaches mixing with the biomass with a hydrocarbon solvent [0089].
Regarding claim 17, Quignard teaches roasting pretreatment at a temperature of200-300°C in an inert atmosphere [0066].
Regarding claim 18, Quignard teaches grinding the biomass and roasting at 200-300°C in an inert atmosphere [0056-0077].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Quignard (US 2011/0167713), as applied to claim 1 above, and further in view of Ward (US 2016/0362609).
Regarding claims 2-9, Quignard teaches the limitations of claim 1 above.  Quignard teaches coprocessing biomass with petroleum resid as well as polymers and waste plastic.
Quignard does not explicitly disclose what types of waste plastic/polymer feeds are used.
However, Ward teaches a similar process including pretreatment (pyrolysis) of waste plastic, followed by hydroconversion with atmospheric or vacuum resid [0001], [0021].  Ward teaches using various waste plastics including polypropylene, polyethylene, polystyrene, polyvinyl chloride, polyethylene terephthalate, polyamides, polyurethanes, HDPE, LDPE, and LLDPE [0026], [049]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the plastics disclosed by Ward in the process of Quignard, since they are identified for the same use of feed to hydrocrackers.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Quignard (US 2011/0167713), as applied to claim 1 above, and further in view of Medoff (US 2010/0203495).
Regarding claim 10, Quignard teaches cellulose polymer feeds[0001-0003].  
Quignard does not explicitly disclose the type of cellulose polymer utilized.
However, Medoff teaches a similar process for using biomass feeds to produce fuel materials  using pyrolysis and other conversion steps (abstract), [0039], [0041], [0101].  Medoff teaches suitable cellulose materials include cellulose acetate, and regenerated cellulose [0025].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Medoff cellulose acetate or regenerated cellulose, as the cellulose feeds of Quignard, since they are also noted as suitable feedstocks for production of fuels.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Quignard (US 2011/0167713), as applied to claim 1 above, and further in view of Patron (US 2010/0200463).
Regarding claim 11, Quignard teaches the limitations of claim 1, as discussed above.
Quignarad does not explicitly disclose using a bubble reactor.
However, Patron teaches a similar process for hydroconversion of resid, waste, polymer, and biomass feeds using molybdenum catalyst [0001], [0010].  Patron teaches using a slurry bubble reactor to ensure desired fluid dynamics and reducing coking [0016].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Patron slurry bubble reactor in the process of Quignard, for the benefit of achieving desired fluid dynamics and reducing coking.
Claims 12-14, 19-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Quignard (US 2011/0167713).
Regarding claim 12, Quignard teaches the limitations of claim 1, as discussed above.
Quignard does not explicitly disclose two parallel reactors and separators.  
However, Examiners considers this to be an obvious modification.  The person having ordinary skill in the art may choose to duplicate the Quignard reactor and separation system in order to process larger quantities of feeds, in order to produce more products.  See MPEP 2144.04, VI, B: Duplication of Parts.
Regarding claims 13-14, Quignard teaches gas liquid separation using any methods known in the art including combining high pressure separators, low pressure separators, stripping, liquid liquid extraction, solid liquid extraction/centrifuging [0113-120].  In this regard, it would have been obvious to the person having ordinary skill in the art would appropriately select the claimed separation equipment in order to obtained the desired separations.
Regarding claims 19-25, Quignard teaches using appropriate separation equipment and conditions including distillation columns, extraction columns, centrifuges, and solid/liquid separations steps known in the art [0113-0125].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected appropriate separation equipment and conditions, such as claimed, for the benefit of obtaining the desired solid/liquid separation.  It is not seen where such separation steps would result in any new or unexpected results.
Regarding claim 27.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Quignard (US 2011/0167713), as applied to claim 1 above, and further in view of Zhou (US 2007/0158236).
Regarding claim 26, Quignard teaches the limitations of claim 1, as discussed above.
Quignard does not explicitly disclose molybdenum 2-ethylhexanoic acid solution containing 15.5% by weight molybdenum.
However, Zhou teaches a similar process for hydroconversion of vacuum resid and other heavy oil feeds with molybdenum catalysts [0002-0007]. Zhou teaches mixing molybdenum with 2-ethyl hexanoate/hexanoic acid [0025], [0032] precursors in order to form a catalyst which reduces fouling and increases conversion rates [0023].  Zhou also teaches selecting appropriate amount of molybdenum [0048].  Zhou teaches 18.4% molybdenum [0081], which reads on the claimed range of at least 15.5%.  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Zhou catalyst precursor in the method of Quignard, for the benefit of reducing fouling and increasing conversion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pelrine (US 6,139,273) – teaches slurry hydrocracking plastic and petroleum resid with molybdenum catalysts.
Kumar (US 2017/0058212) – teaches slurry hydroconversion of heavy oils with separation and recirculation of HVGO.
Benham (US 5,755,955) -teaches hydrocracking of heavy oils with separation train and recycle elements.
Guidetti (US 2021/0395623) – is a related application for conversion of heavy hydrocarbons.  Guidetti instant claims do not require the instantly claimed polymer coprocessing with the heavy petroleum feeds.
Bauer (US 2009/0299112) – teaches slurry hydroconversion of biomass feedstocks.
Boykin (US 2008/0295390) – teaches methyl cellulose, cellulose acetate, and rayon feeds to produce synthetic fuels [0040], [0063].
Yang (US 2012/0000821) -teaches slurry hydrocracking resid and polymer feeds with separation/washing/drying of catalyst [0007], [0018], see figures.
Comolli (US 6,190,542) – teaches slurry hydroconversion of plastic waste and petroleum feeds.
Narayanaswamy (US 2018/0002609) – teaches pyrolysis and slurry hydroconversion of plastic waste including PVC, PET, PVDC, polyurethane, polyamides, etc. [0017], [0023].
Reynolds (US 2009/0134064) – teaches slurry bubble reactor for hydroconversion of heavy oil and polymer mixtures.
Pradhan (US 5,871,638) -teaches slurry hydroconversion of waste plastics and petroleum resids.
Pradhan (US 5,866,501) – teaches slurry hydroconversion of petroleum resids and plastic wastes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771